                            UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS


In re GE ERISA LITIGATION                   Master File No. l:I7-cv-12I23-IT

                                            CLASS ACTION

This Document Relates To:
                                            [PROFOIiLD] ORDER FOR THE
      ALL ACTIONS.                          PRODUCTION AND EXCHANGE OF
                                            CONFIDENTIAL INFORMATION
     '   Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 2 of 19



         Plaintiffs Maria LaTorre, Robyn Berger, Brian Sullivan, Frank Magliocca, Melinda

Stubblefield, Kristi Haskins, Laura Scully, Donald J. Janak, John Slatner, and Chip Knight

(collectively "Plaintiffs") and Defendants General Electric Company, GE Asset Management
Incorporated, and the other defendants (collectively, "Defendants") named in the above-captioned
action (the "Action"), having agreed to the entry ofa protective order (the "Order" or "Protective
Order") pursuant to Rule 26(c) ofthe Federal Rules ofCivil Procedure, and having agreed to the
terms of this proposed order; accordingly, it is ORDERED:

         1.    Definitions:

                (a)    "Material" as used herein shall mean documents, deposition testimony,
deposition exhibits, written discovery requests and responses thereto, interrogatories and responses
thereto, requests for admission and responses thereto, affidavits, declarations, trial testimony and
any other information or material produced, given, or exchanged in connection with the Action.
                (b)    "Confidential Material" shall mean any Material designated "Confidential"
in accordance with this Order.

                (c)    "Parties" shall mean the Plaintiffs or Defendants collectively, even ifany of
the individual Plaintiffs orDefendants are later dismissed from this Action, and any individuals or
entities subsequently joined to this Action, while "Party" refers to a single Plaintiff, Defendant, or
party laterjoined to this Action.

                (d)    A Party or non-Party that designates Material as Confidential Material is
referred to herein as a "Designating Party."

                (e)    A Party or non-Party that produces or discloses Material in this Action is
referred to interchangeably herein as a "Producing Party" or a "Disclosing Party."



                                                 -1
     '   Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 3 of 19



               (f)     A Party or non-Party that receives Material in this Action from a Producing

Party is referred to herein as a "Receiving Party."

         2.    This Order shall govern the handling, production, or exchange of any Material by

any Party to this Action, and the handling, production or exchange ofany Material by any non-
Party that is either a Producing Party or Receiving Party.

         3.    Any Party ornon-Party may designate Material produced ordisclosed in this Action
as "Confidential" ifthe Party or non-Party believes in good faith that such Material is not in the
public domain and contains or reflects (a) trade secrets, competitively sensitive technical,
marketing, financial, sales or other confidential business information, or (b) private or confidential
personal information, or (c) information received in confidence from third parties, or if the
Producing Party otherwise believes the Material in good faith to be entitled to protection under
Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure. Private or confidential personal
information includes identifying information of the type described in Federal Rule of Civil
Procedure Rule 5.2. However, to qualify as "confidential" information under this Paragraph, the
disclosure of the information of the type described in categories (a), (b) and (c) above to persons

other than those listed in Paragraph 6 would likely cause competitive, financial orpersonal harm
that could not be otherwise avoided by less restrictive means. All information derived from
Material designated as Confidential, including but not limited to extracts, summaries, and
descriptions of such material, shall be treated as Confidential in accordance with the provisions of
this Order.


         4.     All Confidential Material produced or disclosed in this action and any documents

 or information derived therefrom, shall be used solely for purposes ofthe prosecution ofclaims or
 defenses in this litigation, and may not be used for any other purpose whatsoever, including but

                                                 -2-
     '    Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 4 of 19



not limited to any business orcommercial purpose, for dissemination to the media orthe public.
The disclosure limitations in Paragraph 3 shall not apply to any Material obtained by a Party

outside the course of discovery in this Action.

         5.    The designation of Material as "Confidential" for purposes ofthis Order shall be
made in the following manner:

               (a)     In the case of Material apart from depositions or other pretrial testimony:
by affixing the legend "Confidential" to each page of each document containing any Confidential
Material; provided^ however, that if a Producing Party inadvertently produces Material that it
considers to be"Confidential" without such designation, the Producing Party may designate such

Material as "Confidential" by delivering written notice of such designation and properly
designated copies of such Material promptly after discovering that the information was
inadvertently produced, with the effect that such Material will thereafter be subject to the
protections afforded by this Order to Confidential Material. If, prior to receipt of such notice, the
Receiving Party, not having any good faith reason to believe that the producing Party had
inadvertently failed to designate the Material as "Confidential' had disclosed such Material in a
manner that resulted in the wide-spread publication ofthe Material so that it could no longer be
considered "Confidential," the subsequent Notice shall not be effective. In no event, however,
shall the Receiving Party incur no liability for any failure to treat Confidential Material as such
prior receipt of the notice.

                (b)     In the case ofdepositions orother pretrial testimony: (i) by a statement on
 the record, by counsel, at the time ofsuch disclosure; or (ii) by written notice, sent by counsel to
 counsel for the opposing Party within thirty (30) days after receiving acopy ofthe certified, final
 transcript thereof, unless a different period is agreed upon by the Parties; and in both of the

                                                  -3-
     ' Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 5 of 19



foregoing instances, by directing the court reporter that the appropriate confidentiality legend be
affixed to the first page and all portions ofthe original and all copies of the transcript containing
any Confidential Material. All deposition transcripts and other pretrial testimony shall be treated
as"Confidential" until the expiration of the thirtieth day after receipt by counsel of a copy of the
certified, final transcript thereof. Thereafter, only those portions ofthe transcripts designated as
"Confidential" shall be deemed Confidential Material. The Parties maymodify thisprocedure for

any particular deposition, through agreement on the record at such deposition, without further
order of the Court, or by application to the Court for good cause shown.

               (c)     A Party may designate any Material produced by a Producing Party as
Confidential Material only if said Material contains or reflects the Designating Party's own
Confidential Material.      The Designating Party shall endeavor to designate Material as

"Confidential" within thirty (30) days ofthe date ofits receipt ofthe Material, oras many days as
agreed upon by the Parties. Material produced by any Producing Party must be treated as
"Confidential" for aperiod ofthirty (30) days, or as many days as agreed upon by the Parties, after
receipt ofthe Material from the Producing Party. In order to designate Material produced by
another Producing Party as "Confidential" the Designating Party must provide notice to all Parties
identifying the Material designated as Confidential Material within the thirty (30) day period,
unless a longer period is agreed upon by the Parties. Promptly after providing such notice, the
Designating Party shall provide re-labeled copies ofthe Material to each Party reflecting the new
designation. Each Party will replace the previously produced Material with the newly designated
 Material and will destroy the previously produced Material. Any Party may object to the
 designation of Confidential Material pursuant to the procedures set forth in Paragraph 18. The
 Designating Party shall bear the burden ofestablishing the basis for the confidentiality designation.
     '    Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 6 of 19



         6.    Unless otherwise directed by the Court, Material designated as "Confidential" may

be disclosed only to the following persons, each of whom shall be bound by this Order:

               (a)     Counsel of record to the Parties, as well as the legal associates, paralegal,

and clerical or other support staff who are employed by such counsel or their client(s) and are
involved in assisting in the Action;

               (b)     Persons who are the author(s), recipient(s), addressee(s), and person(s)

copied with respect to the particular Confidential Material, and their counsel;
               (c)     Experts, consultants, or investigators and their staff (collectively,
"Experts") retained or consulted by counsel for the Parties to assist in the Action, in accordance
with the terms of Paragraph 9 below;

               (d)     Court reporters, stenographers, audio personnel, and video technicians
transcribing orrecording proceedings in the Action, each ofwhom shall be bound by this Order;
               (e)     Other persons to whom the Court specifically allows disclosure, after
application by the Party seeking such disclosure and an opportunity to reply by the Producing Party
(or, if notthe same person or entity, the Designating Party);

                (f)    Any mediator agreed upon by the Parties in the Action, and such mediator's
employees and staff;

                (g)    Outside copy and computer services personnel for purposes of copying,
imaging or indexing documents;

                (h)     Vendors retained by or for the parties to assist in preparing for pretrial
discovery, trial and/or hearings including, but not limited to litigation support personnel,
individuals to prepare demonstrative and audiovisual aids for use by the Parties or their counsel.



                                                  5-
         Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 7 of 19



experts or consultants, as well as their staff and clerical employees whose duties and
responsibilities require access to such materials;

               (i)      The Parties, provided that they sign an undertaking (to be retained by

counsel for the Party disclosing the Confidential Material to that Party) in the form attached as

Exhibit A hereto. In the case of parties that are corporations or other business entities, this shall

include employees, officers, directors, representatives, general partners, limited partners, and
affiliates;

               (j)      Any former affiliates, officers, directors and employees of a Party;
               (k)      Persons noticed for depositions or designated as trial witnesses;
                (1)     Persons testifying at depositions, provided that such disclosure is
reasonably necessary;

                (m)     Any insurer that may be liable to satisfy all or part ofa possible judgment
in this action orto indemnify orreimburse litigation expenses and/or payments made tosatisfy any
judgment and such insurers' coverage counsel;

                (n)     Any Party's accountants or auditors as necessary for auditing or financial
reporting purposes;

                (o)     Any other persons who the Designating Party agrees in writing, or on the
record at a deposition or hearing, may have access tothe Material; and
                (p)     Any other person agreed upon in writing by the Parties.
         7.      This Order is intended to cover Material produced or provided by all Parties to this

Order, whether in their capacity as a Party pursuant to Federal Rules ofCivil Procedure Nos. 30,
31, 32, 33, 34 or as a non-Party pursuant to Federal Rule of Civil Procedure No. 45.



                                                     6-
        Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 8 of 19



       8.      Every person given access to Confidential Material or information contained
therein shall not make copies, notes, duplicates, extracts, summaries or descriptions of such

material, or any portion thereof except for use in this Action, shall be advised by the Party
providing such access that the information is being disclosed pursuant and subject to the terms of
this Order and may not be disclosed other than pursuant to the terms hereof, and each such copy
or other document is to be treated in accordance with the provisions of this Order.

       9.      Confidential Material may be provided to persons listed in Paragraph 6(c) above to

the extent necessary for such expert orconsultant to prepare awritten opinion, to prepare to testify
at a deposition, hearing or trial, or to assist counsel in the prosecution or defense ofthe Action,
provided that such expert or consultant is using said Confidential Material solely in connection
with the Action, and provided further that they orsomeone else employed at the same entity signs
an undertaking (to be retained by counsel for the Party disclosing the Confidential Material to such
expert) inthe form attached as Exhibit A hereto,

        10.    Confidential Material may be provided to persons listed in Paragraph 6(h) above if
those persons or someone else employed at the same entity with authority to do so has signed a
non-disclosure agreement in the form attached hereto as Exhibit A, or has otherwise agreed in
writing to non-disclosure.

        11.    No Party shall file any Confidential Material with the Court until the Court
determines whether such material may be filed under seal oron the public docket. AParty seeking
to file Confidential Material designated by another Party or non-Party shall first provide 5 days'
 notice of its intention to do so to that Designating Party, but if (a) the Court issues an order
 compelling a filing less than five days from the date ofthe order, (b) the Confidential Material
 sought to be filed was first produced or disclosed less than 5days from the date offiling, or (c) if

                                                -7-
        Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 9 of 19



the parties otherwise agree, the Party shall provide such reasonable notice as the circumstances

warrant. This notice shall detail precisely which documents or other Material thatthe Party seeks

tofile (by bates number orother individually identifiable information). The Party and Designating
Party shall then meet and confer, within the next 3days (orsuch shorter period as the circumstances
warrant, ifthe Party first provided notice tothe Designating Party less than 5 days prior tothe date

offiling under the circumstances described above), to discuss whether the Designating Party would
consent to the public filing of any of the documents or other Material specified in the notice.
Absent agreement, the Designating Party shall file promptly a motion to Impound Confidential
Material in accordance with District of Massachusetts Local Rule 7.2 and ECF Administrative

Procedures (a "Motion to Impound") regarding any Confidential Material that the Designating
Party has directed not be filed publicly. The Motion to Impound shall reference this Order,
describing the general nature and purpose for submitting the paper {i.e., exhibit to declaration in
support ofmotion, etc.) and provide afactual determination ofpotential harm to support the request
for leave to file the document under seal. Reference to a document's designation as Confidential

Material pursuant to the Protective Order, without more, will not suffice to show a particularized
need for impoundment. The Parties will assent to the filing ofany Motion to Impound concerning
any such Confidential Material, without waiving any of their rights or objections, including
relating to the relevance or admissibility of such material.

        12.     IfaParty obtains leave to file Confidential Material under seal, the filing Party shall
be responsible for informing the Clerk ofthe Court that the filing should be sealed and for placing
the legend "FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER" above the caption
 and conspicuously on each page ofthe file. Exhibits to a filing shall conform to the labeling
 requirements set forth in this Order. Ifapretrial pleading filed with the Court, or an exhibit thereto,

                                                  -8-
     ' Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 10 of 19



discloses or relies on Confidential Material, such confidential portions shall be redacted to the

extentnecessary and the pleading or exhibit filed publicly with the Court.

        13.    Any Party that seeks to use in open court, whether at trial or in any other hearing,

any Material designated as Confidential Material by any other Party or non-Party, must give
advance notice to the Designating Party, shall use best efforts to provide such notice five (5)
business days in advance, but if(a) the Court issues an order setting a hearing less than five days
from the date of the order, (b) the Confidential Material sought to be filed was first produced or
disclosed less than 5 days from the date of filing, or (c) if the parties otherwise agree, the Party
shall provide such reasonable notice as the circumstances warrant. That Party shall thereafter
confer in good faith with the Designating Party to try to agree upon procedures regarding the use
ofsuch information topreserve, as much as practicable, its confidentiality, and otherwise to allow
the Designating Party to seek appropriate relief from the Court to preserve the confidentiality of
the Confidential Material. Pretrial proceedings shall be conducted in a manner, subject to the
supervision ofthe Court, to protect Confidential Material from disclosure to persons not authorized
to have access to such Material

        14.     At the request of the Designating Party, persons not permitted access to
Confidential Material under the terms of this Order shall not be present at depositions while the

Designating Party's Confidential Material is discussed or otherwise disclosed.
        15.     Material designated as Confidential may be shown to any person listed in Paragraph
6(1) above to the extent that aParty expects in good faith that such person will appear as adeponent
 orwitness, and only to the extent necessary for that person to prepare to testify.




                                                 -9
       Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 11 of 19



       16.     All persons receiving Material or Confidential Material shall be subject to the

requirements to return such material, and any information derived therefrom, as set forth in
Paragraph 19 below.

       17.     Entering into or agreeing to this Order, and/or producing or receiving Confidential

Material orotherwise complying with the terms ofthis Order, shall not: (i) operate asan admission

by the Receiving Party that any particular Material designated as "Confidential" by the Producing
Party (or, if not the same person or entity, the Designating Party) is appropriately designated as
such; (ii) prejudice in any way the rights ofany Party to object to the authenticity oradmissibility
into evidence ofany document, testimony, orother evidence subject to this Order; (iii) prejudice
in any way the rights ofa Party to petition the Court for a further protective order relating to any
purportedly Confidential Material; or (iv) prevent the Parties from agreeing to alter or waive the
provisions or protections provided for herein with respect to any particular Material.
        18.    Any Party in this Action may object to the designation by a Producing Party (or, if
not the same person or entity, the Designating Party) ofany Material as "Confidential" by serving
awritten objection upon the Producing Party (or, ifnot the same person or entity, the Designating
Party). The Parties shall then attempt to resolve by agreement the question of whether the
document or information is entitled to the designated confidential treatment. If the Parties are

unsuccessful in reaching an agreement, either Party may apply to the Court to resolve the dispute,
so long as any Confidential Material submitted with such requests is accompanied by amotion for
impoundment pursuant to Local Rule 7.2, and the Confidential Material continues to be treated
according to the manner in which it was designated through the pendency of such judicial
 intervention. In any proceeding challenging the confidentiality designation ofMaterial, the burden



                                                -10
        Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 12 of 19



shall be on the Party asserting confidentiality toestablish that the material is entitled toconfidential
treatment under the law.

        19.     The provisions ofthis Order shall, absent written permission ofthe Producing Party

(and, ifnot the same person or entity, the Designating Party) orfurther order ofthe Court, continue
to be binding throughout and after the conclusion ofthe Action. Within 60 business days after
receiving notice of entry of an order, judgment or decree finally ending the Action, including
without limitation any appeals therefrom, all persons having received Material and Confidential
Material shall either make a good faith effort to return such material and all copies thereof
(including summaries and excerpts) to counsel for the Producing Party, or destroy all such material
and certify that fact to counsel for the Producing Party (and, ifnot the same person or entity, the
Designating Party). Outside counsel for the Parties shall be entitled to retain court papers and
deposition and trial transcripts (including Material containing Confidential Material); provided,
however, that such outside counsel, and employees of such outside counsel, shall maintain the
confidentiality thereof pursuant to theterms of this Order.

        20.     Ifa Party to this Order receives a subpoena or other form ofjudicial process from
any court, federal or state regulatory or administrative body or agency, legislative body, or other
person or entity seeking disclosure of Confidential Material, the Party shall, at least fourteen (14)
days prior to the demanded disclosure, unless such period is impracticable under the
 circumstances, provide counsel for the Producing Party (and, ifnot the same person or entity, the
 Designating Party) written notice by email or hand delivery of the subpoena or other form of
judicial process calling for the disclosure of Confidential Material. Ifwritten notice cannot be
 provided at least fourteen (14) days prior to the time for production or other disclosure, the Party
 shall provide written notice as soon as it is aware of the request for disclosure of Confidential

                                                  -11 -
      ' Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 13 of 19



Material and, in addition, at the same time give notice to counsel for the Producing Party (and, if

not the same person or entity, the Designating Party) by telephone. Except in the case of a
subpoena orother form ofjudicial process from a federal orstate regulatory oradministrative body
or agency, legislative body, or other person or entity that requires immediate production or
disclosure of materials making prior notice hereunder impracticable, the Party shall give notice to

counsel for the Producing Party (and, if not the same person or entity, the Designating Party) as
soon as practicable after such production or disclosure.

          21.   Subject to the provisions ofthis Order, ifa Disclosing Party discloses information
in connection with the pending litigation that the Disclosing Party thereafter claims to be privileged
or protected by the attorney-client privilege or work product protection ("Protected Information"),
the disclosure ofthat Protected Information will not constitute orbe deemed a waiver or forfeiture,

in this or any other action, ofany claim ofprivilege or work product protection that the Disclosing
Party would otherwise be entitled to assert with respect to the Protected Information and its subject
matter.


          22.   Upon learning ofthe disclosure ofProtected Information, a Disclosing Party must
promptly notify the Receiving Party ofthe Protected Information, in writing, that it has made such
a disclosure without intending a waiver by the disclosure. Upon notification, the Receiving Party
must promptly: (i) notify the Disclosing Party that it will make best efforts to identify and return
or destroy (or in the case of electronically-stored information, delete) the Protected Information
 and any reasonably accessible copies it hasj and (ii) provide acertification that it will cease further
 review, dissemination, and use of the Protected Information.

          23.    If, however, the Receiving Party contests the claim ofattorney-client privilege or
 work product protection as to any Protected Information, the Receiving Party must, within ten

                                                 - 12-
       Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 14 of 19




business days of receipt of the notice of disclosure, move the Court for an Order compelling

disclosure of the information claimed as unprotected (a "Disclosure Motion"). The Receiving

Party will seek anorder of Court permitting the Disclosure Motion to beaccompanied by a motion

for impoundment pursuant to Local Rule 7.2. The Disclosure Motion must not assert as a ground
for compelling disclosure the fact or circumstances ofthe disclosure. Pending resolution ofthe
Disclosure Motion, the Receiving Party must not use the challenged information in any way or

disclose itto any person other than those required by law to be served with acopy ofthe Disclosure
Motion.


       24.      The Disclosing Party retains the burden upon challenge pursuant to Paragraph 23
ofestablishing the privileged or protected nature ofthe Protected Information. This Order does
not preclude a party from intentionally and voluntarily waiving the attorney-client privilege or
work product protection.

       25.      This Order has no effect upon, and shall not apply to, a Designating Party's use of
its own Confidential Material for any purpose.

          26.   The Parties agree to be bound by the terms ofthis Order pending the entry by the
Court ofthis Order. Aviolation ofthe terms ofthis Order shall be subject tosuch relief as deemed
appropriate by the Court.

          27.   This Protective Order shall survive the termination of this action and shall remain

in full force and effect unless modified by an Order of this Court.

          28.   The Parties acknowledge and accept that nothing in this Order shall be deemed to
suggest or concede that any Material is discoverable, relevant or admissible in the Action.




                                                 -13-
     ' Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 15 of 19



       29.     The Parties acknowledge and acceptthat the production of, provision of, or access

to, any Material subject to the terms of this Order shall not be deemed to suggest or concede that

such Material is discoverable, relevant, or admissible in the Action.

       30.     The Parties do not waive and, in fact, reserve all of their rights, including but not

limited to the right to object or to seek a further protective order, relief from this order, or other

relief, with respect tothe production of, provision of, access to, use of, orsharing ofany Material.
       31.     This Order constitutes an order of this Court for all purposes and protections

afforded the Parties by Federal Rule of Evidence 502.

        32.    This Order may be executed in one or more counterparts.

        33.    An e-signature, faxed copy, orscanned copy ofthe signature ofcounsel shall have
the same effect as an original signature.

        IT IS SO STIPULATED.

 DATED: August 20, 2019                          BLOCK & LEVITON LLP
                                                 JASON M. LEVITON (BBO #678331)



                                                                /s/ Jason M. Leviton
                                                                  Jason M. Leviton

                                                 155 Federal Street, Suite 400
                                                 Boston, MA 02110
                                                 Telephone: 617/398-5600
                                                 617/507-6020 (fax)
                                                 jason@bIockesq.com

                                                 R. Joseph Barton {pro hac vice)
                                                 BLOCK & LEVITON LLP
                                                 1735 20th Street NW
                                                 Washington, DC 20009
                                                 Telephone: 202/734-7046
                                                 617/507-6020 (fax)
                                                 Jbarton@blockesq.com

                                                 Interim Liaison Counselfor Plaintiffs

                                                  14
Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 16 of 19




                               ROBBINS GELLER RUDMAN
                                & DOWD LLP
                               EVAN J. KAUFMAN
                               58 South Service Road, Suite 200
                               Melville, NY 11747
                               Telephone: 631/367-7100
                               631/367-1173 (fax)
                               ekaufman@rgrdlaw.com

                               GARDYi&NOTIS, LLP
                               MARKC.GARDY
                               ORIN KURTZ (pro hac vice)
                               Tower 56
                               126 East 56th Street
                               New York, NY 10022
                               Telephone: 212/905-0509
                               212/905-0508 (fax)
                               mgardy@gardylaw.com
                               okurtz@gardylaw.com

                               SQUITIERI & FEARON, LLP
                               LEE SQUITIERI
                               32 East 57th Street, 12th Floor
                               New York, NY 10022
                               Telephone: 212/421-6492
                               212/421-6553 (fax)
                               lee@sfclasslaw.com

                               SANFORD HEISLER SHARP, LLP
                               ANDREW MILLER (BBO #682496)
                               700 Pennsylvania Avenue SE, Suite 300
                               Washington, D.C. 20003
                               Telephone: 202/499-5200
                               202/499-5199 (fax)
                               amiller@sanfordheisler.com

                               SANFORD HEISLER SHARP, LLP
                               CHARLES H. FIELD (pro hac vice)
                               655 W. Broadway, 17th floor
                               San Diego, CA 92101
                               Telephone: 619/577-4251
                               619/577-4250 (fax)
                               cfield@sanfordheisler.com

                                Co-Lead Counselfor Plaintiffs


                                15
  * Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 17 of 19



DATED: August 20, 2019             GOODWIN PROCTER LLP
                                   JAMES 0. FLECKNER (BBO# 641494)
                                   ALISON V. DOUGLASS (BBO# 646861)



                                                /s/James O. Fleckner
                                                 James O. Fleckner

                                    100 Northern Avenue Boston, MA 02210
                                   Telephone: 617/570-1000
                                   617/523-1231 (fax)
                                   JFleckner@goodwinIawxom
                                   ADouglass@goodwinlaw.com

                                    Counselfor Defendants General Electric
                                    Company and GE Asset Management
                                    Incorporated


     IT IS SO ORDERED.

DATED:      ^
                jjZO
                 ^
                     l-l          TH^
                                  THE HONORABLE INDIRA TAI
                                                       TALWANI
                                  UNITED STATES DISTRICT JUDGE




                                   - 16-
       Case l:17-cv-12123-IT Document 123-1 Filed 08/20/19 Page 18 of 19



                                             EXHIBIT A


                            UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS



In re GE ERISA LITIGATION                          Master File No. I:I7-cv-12I23-IT

                                                   CLASS ACTION

This Document Relates To:

       ALL ACTIONS.




                        AGREEMENT TO BE BOUND BY ORDER
               GOVERNING CONFIDENTIAL DISCOVERY MATERIAL

       I have read the Order for the Production and Exchange of Confidential Information (the

"Order") in the above-captioned matter. This undertaking incorporates by reference the definitions
utilized in the Order, including the definition of Confidential Material as including any Material
designated Confidential. I sign this undertaking both on behalf of myself, as well my present
employer and all those employed at that entity to whom Confidential Material or the contents of
Confidential Material will be disclosed (together with me, "the Recipients"), ifapplicable.
       I understand the Order terms and the Recipients agree tobe fully bound by them and hereby

submit to the jurisdiction ofthe United States District Court for the District ofMassachusetts for
purposes of enforcement of the Order.

        The Recipients will hold in confidence, and will not disclose to anyone not qualified under
the Stipulation, any Confidential Material (if permitted) or any words, substances, summaries,
abstracts, or indices of Confidential Material disclosed to me, and the Recipients shall use
Confidential Material only for purposes ofthis Action and not for any other purpose, including,
without limitation, any business, proprietary, commercial, governmental, or litigation purpose.
         The Recipients will return allConfidential Material and any words, substances, summaries,

abstracts or indices thereof, and copiesthereof, whichcome intotheir possession, and documents

or things which they have prepared relating thereto, to counsel for the party by whom they are

employed or retained no later than 60 days after the conclusion ofthe above-captioned matter.
         I declare under penalty of perjury that the foregoing is true and correct.

Dated:



                                                                      [INSERT]
